PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/355,197
Filing Date: 15 Mar 2019
Appellant(s): MICHAUD et al.



__________________
Sunit Talapatra
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 26-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. (US 2009/0223052) as evidenced by Sroka et al. (2003, Superfinishing gears - the state of the art) and Ravenscroft et al. (US 6,899,769).
Regarding claim 21, Chaudhry et al. discloses gas turbine engine component [abstract]; wherein said component is a gear made of an iron alloy having a carburized or nitrided surface hardness of 60 to 62 HRC [0020, 0022].  The examiner notes that the aforementioned hardness of Chaudhry et al. overlaps with that as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Chaudry et al. further discloses that the aforementioned gear which is case-hardened through carburizing or nitriding is subsequently isotropically superfinished through chemical means with oxalic 
Chaudhry et al. does not expressly teach a conversion coating as instantly claimed. However, as evidenced by Sroka et al., the examiner recognizes that the aforementioned chemical superfinishing step of Chaudhry et al. will naturally result in the formation of a softened chemical conversion layer [p.28 “process chemistry”].  See MPEP 2145(II).  The examiner further notes that said softened conversion coating formed on the surface of the iron alloy of Chaudhry et al. will naturally result in a coating hardness of less than 60 to 62 HRC.  See MPEP 2145(II).  The examiner notes that the range of “less than 60 to 62 HRC” overlaps with the claimed range of “greater than 5 on a Mohs hardness scale” as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Chaudhry et al. does not expressly teach that the formed conversion coating is black.  However, as evidenced by Ravenscroft et al., the examiner recognizes that conversion coatings formed on ferrous substrates by oxalic acid naturally result in a dark gray/black color [col.6 In. 19-32col. 10 In.39-51].  Therefore, the examiner reasonably considers the conversion coating formed by the method of Chaudhry et al. utilizing oxalic acid to meet the limitation of a black conversion coating as claimed [0024].  Thus, the examiner reasonably considers the alloy of Chaudhry et al. to naturally have a conversion coating that meets the instant claim when said alloy is subjected to isotropic superfinishing.
Regarding claim 22, Chaudhry et al. discloses the component of claim 21 (see previous). The examiner submits that a ferrous oxalate coating would have naturally been expected to be present in the chemical superfinishing of Chaudhry et al. wherein oxalic acid is utilized because said oxalic acid would naturally be expected to react with the steel surface of Chaudhry et al. to result in ferrous oxalate.  See MPEP 2145(II).
Regarding claims 26-27, Chaudhry et al. discloses the component of claim 21 (see previous).  As stated previously, Chaudhry et al. further discloses a superfinished surface roughness of 3 microinches, or approximately 0.07 microns as determined by the examiner [0024].  The examiner notes that the aforementioned surface roughness of Chaudhry et al. falls within and is substantially close to the instantly claimed surface roughness values.  See MPEP 2131.03 & MPEP 2144.05(I).
Regarding claim 28, Chaudhry et al. discloses the component of claim 21 (see previous).  As stated previously, Chaudhry et al. discloses a gear component made of an iron alloy, wherein said alloy is carburized or nitrided to a surface hardness of 60 to 62 HRC [0020, 0022].  The examiner notes that the disclosure of carburizing or nitriding by Chaudhry et al. reasonably meets the limitation of “case hardened” because both methods are surface hardening treatments.  The examiner notes that the aforementioned hardness range of Chaudhry et al. further overlaps with that of the instant claim.  See MPEP 2144.05(I).
Regarding claim 31, Chaudhry et al. discloses the component of claim 21 (see previous).  As stated previously, Chaudhry et al. expressly teaches a gear component [0020].
Regarding claim 32, Chaudhry et al. discloses the component of claim 31 (see previous).  Chaudhry et al. further discloses that the gear component is ground to a surface roughness of 16 microinches prior to the step of isotropic superfinishing [0024].  The examiner reasonably considers the ground gear component of Chaudhry et al. to meet the limitation of a gear component machined by grinding, wherein the initial surface roughness would have naturally been expected to be a result of grind lines resulting from said grinding process.  See MPEP 2145(II).
Regarding claims 33-34, Chaudhry et al. discloses the component of claim 21 (see previous).  As stated previously, Chaudhry et al. further teaches that the hardened gear component can be further subjected to isotropic finishing by means of vibratory finishing in a chemical composition of oxalic acid, sodium nitrate, and hydrogen peroxide to a surface roughness of 3 microinches, or approximately 0.07 microns as determined by the examiner [0024].  The examiner considers the isotropic superfinishing of Chaudhry et al. to reasonably meet the limitation of a planarized (ie. smooth) isotropic surface.
Claims 29-30, 35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. (US 2009/0223052) and others as applied to claims 21 and 33 above, and further evidenced by Cooper et al. (US 2006/0048857).
Regarding claims 29-30 and 35, Chaudhry et al. discloses the steel component of claims 21 and 33 (see previous).  Chaudhry et al. further discloses that the alloy can selected from a composition disclosed by Cooper et al., wherein said composition as disclosed by Cooper et al. can be seen in table 1 below [abstract].  The examiner notes that the overlap between the steel composition of Cooper et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Cooper (wt.%)
C
0 – 1
Co
5 – 30
Ni
1.5 – 15
Cr
0 – 15
Mo
0 – 15
W
0 – 15
V
0 – 15
Fe & Impurities
Balance


Regarding claim 42, Chaudhry et al. discloses a steel having a hardness of 60 to 62 HRC, a surface roughness of 3 microinches, or approximately 0.07 microns as determined by the examiner, and a composition as shown in table 1 above, as stated previously [0022, 0024].  The examiner notes that the .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry et al. (US 2009/0223052) and others as applied to claim 31 above, and further evidenced by ASM Handbooks (1989, Gear manufacture).
Regarding claim 32, Chaudhry et al. discloses the component of claim 31 (see previous).  As stated previously, Chaudhry et al. discloses subjecting the gear component to chemically accelerated vibratory finishing in the form of chemical superfinishing [0024].  However, Chaudhry et al. does not expressly teach that said gear is machined by turning, broaching, grinding, etc. as instantly claimed.  ASM Handbooks discloses that gears are conventionally manufactured through broaching or grinding methods in order to form the gear teeth structures [p.330 col.2 In.3-9, p.330 col.3 In. -10].  The examiner notes that the claimed grind lines would have naturally been expected to be present in the disclosed broaching and grinding methods of ASM Handbooks, wherein said grind lines are further planarized by the superfinishing step of Chaudhry et al.  See MPEP 2145(II).

Claims 21-24, 26-28, 31, 33-34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US 8,246,477) as evidenced by Michaud et al. (US 4,906,327).
Regarding claim 21, Downey et al. discloses a ball gear (64) component having a hardness of at least 55 HRC, wherein said ball gear component is 
Downey et al. does not expressly teach a black conversion coating having a hardness as claimed.  However, the examiner submits that the ball gear component of Downey et al. is substantially similar to that of the instant invention such that a similar conversion coating would have been expected on the component of Downey et al.  See MPEP 2112.  Specifically, the instant invention 
Regarding claims 22-24, Downey et al. discloses the component of claim 21 (see previous).  Downey et al. does not expressly teach an iron(lll) oxalate coating having a thickness as instantly claimed.  However, as stated previously, since Downey et al. discloses a similar steel component and substantially similar 
Regarding claims 26-27, Downey et al. discloses the component of claim 21 (see previous).  As stated previously, Downey et al. further discloses obtaining a surface roughness of less than 2 microns [col.4 ln.43-49]. The examiner notes that the disclosed surface roughness range of Downey et al. overlaps with the instantly claimed surface roughness values, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Alternatively, as evidenced by Michaud et al., the isotropic superfinishing step of Downey et al. can achieve surface roughness values of as low as 3.14 microinches, or approximately 0.08 microns [col.6 In.40-44], The examiner notes that the overlap and closeness between the disclosed surface roughness of Downey et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 28, Downey et al. discloses the component of claim 21 (see previous).  As stated previously, Downey et al. discloses a hardness of at least 55 HRC, which further overlaps with the instantly claimed hardness range.  See MPEP 2144.05(I).
Regarding claim 31, Downey et al. discloses the component of claim 21 (see previous).  As stated previously, Downey et al. expressly teaches a gear component [col.5 In.7-15, col.6 In.11-12].
Regarding claims 33-34, Downey et al. discloses the component of claim 21 (see previous).  Downey et al. further discloses that the component is a ball gear (64) component having a hardness of at least 55 HRC, wherein said ball gear component is further subjected to an isotropic superfinishing process as offered by the disclosure of Michaud et al. to achieve a desired surface roughness [col.5 In.7-15, col.6 In.11-12].  The examiner notes that the overlap between the disclosed surface hardness of Downey et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner also submits that it would have been obvious to select the isotropic superfinishing method of Michaud et al. because one of ordinary skill would have reasonably been able to envisage each type of superfinishing process disclosed by Downey et al. as desirable methods to achieve a desired surface roughness.  See MPEP 2144.08.  The examiner considers the isotropic superfinishing of Downey et al. to reasonably meet the limitation of a planarized (ie. flat) isotropic surface.  
Regarding claim 41, Downey et al. discloses the component of claim 21 (see previous).  Downey et al. does not expressly teach that the blackness have a Tiffen value as claimed.  However, as stated previously, since Downey et al. as evidenced by Michaud et al. discloses a similar steel component, as stated previously, as well as a substantially similar isotropic chemical superfinishing step relative to that of the instant invention, a similar black conversion coating having a blackness as instantly claimed would appear to have been expected in .
Claims 29-30, 35, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US 8,246,477) as evidenced by Michaud et al. (US 4,906,327) as applied to claims 21 and 33 above, and further in view of Questek (2010, Ferrium C64).
Regarding claims 29-30 and 35 Downey et al. discloses the component of claims 21 and 33 (see previous).  Downey et al. further discloses that the ball gear material can be hardened steel [col.6 In.36-42]; however, Downey et al. does not expressly teach a composition as instantly claimed.  Questek discloses Ferrium C64 as a hardened steel for gear applications having superior hardness and improved core properties [“description”].  Therefore, it would have been obvious to one of ordinary skill to modify the gear component of Downey et al. to be made of Ferrium C64 such that a steel having superior hardness and core properties can be used for gear applications, as taught by Questek.  The examiner notes that the disclosed composition of Ferrium C46 reasonably meets the steel composition of AMS 6509 as claimed.  Questek further discloses that Ferrium C64 is a case-hardened steel having a hardness of 62 to 64 HRC [“description”].
Regarding claim 42, the examiner notes that the suggested component of Downey et al. in view of Questek reasonably meets the claimed composition, wherein Downey et al. discloses a surface hardness of greater than 55 HRC and .
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al. (US 8,246,477) as evidenced by Michaud et al. (US 4,906,327) as applied to claim 31 above, and further evidenced by ASM Handbooks (1989, Gear manufacture).
Regarding claim 32, Downey et al. discloses the component of claim 31 (see previous).  As stated previously, Downey et al. discloses subjecting the gear component to chemically accelerated vibratory finishing in the form of chemical superfinishing [col.5 In.7-15].  However, Downey et al. does not expressly teach that said gear is machined by turning, broaching, grinding, etc. as instantly claimed.  ASM Handbooks discloses that gears are conventionally manufactured through broaching or grinding methods in order to form the gear teeth structures [p.330 col.2 In.3-9, p.330 col.3 In.1-10].  The examiner notes that the claimed grind lines would have naturally been expected to be present in the disclosed broaching and grinding methods of ASM Handbooks, wherein said grind lines are further planarized by the superfinishing step of Downey et al.  See MPEP 2145(II).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2009/0199930) in view of Sroka et al. (2003, Superfinishing gears - the state of the art).
Regarding claim 42, Wright et al. discloses a gear steel having a surface hardness of greater than 62 HRC and a composition designated as C64 [0015-0016, table1, fig.5].  The examiner notes that the disclosed steel composition and surface hardness of Wright et al. meets the instantly claimed ranges.  See MPEP 2131.03.  Wright et al. does not expressly teach that said steel is isotropically superfinished with a surface roughness as claimed.  Sroka et al. discloses that it is known to perform isotropic finishing for gears such that a surface roughness of less than 3 microinches, or approximately 0.08 micrometers as determined by the examiner, can be obtained to achieve maximum gear performance [p.31].  Therefore, it would have been obvious to one of ordinary skill to modify the gear steel of Wright et al. to have a isotropically finished surface with a surface roughness as claimed in order to achieve maximum gear performance.


(2) Response to Argument

Appellant's arguments, filed 7/13/2021, over the rejections over Chaudhry et al. have been fully considered but they are not persuasive.
Appellant first argues on p.8 of the brief that the conversion coating of Chaudhry et al. as evidenced by Sroka et al. would not be expected to achieve a Moh’s hardness of greater than 5.  The examiner cannot concur.  As stated above and in the previous rejection section, the aforementioned chemical superfinishing step of Chaudhry et al. will naturally result at least some softening 
Appellant then goes on to allege that the conversion coating of the prior art is conventional and would only achieve a Moh’s hardness of 3 or 4 as stated in [p.4 spec.].  In response, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence to the contrary.  This passage of appellants’ own specification hardly constitutes concrete evidence to the contrary.
Appellant accordingly alleges that the above determination has also been confirmed by measurements as outlined in the affidavit filed 10/06/2020.  The examiner still cannot concur.  It is noted that the corresponding point 24) and annex 1 (ie. fig.1-4) as referenced above and in the affidavit utilize a traditional phosphate chemistry for conversion coating.  In other words, appellants have merely shown that conversion coatings formed through traditional phosphate chemistries do not obtain the claimed Moh’s hardness value.  Although Chaudhry 
The examiner notes that said alternative embodiment of oxalic acid as taught by Chaudhry et al. was relied on in the previous rejections [9g paragraph 3].  Thus, the examiner cannot consider appellants’ reliance upon comparative tests of phosphate formed conversion coatings to reasonably represent the prior art of Chaudhry et al. or the previous rejections.  Since appellant has not shown that the oxalic acid chemistry of Chaudhry et al. would obtain a hardness contrary to that as claimed, the examiner still submits that an overlapping hardness of said oxalic acid conversion coating would have been expected or would have naturally flowed.  Appellant appears to allege in points 18)-19) of the aforementioned affidavit that oxalic acid also fails to meet the claims.  However, point 18) merely states that “unacceptable etching” occurred, which as no bearing on the instant claim scope.  Point 19) merely states that evidence exists, but is not currently presented.  Accordingly, the examiner cannot concur with applicants’ absent a showing of concrete evidence.
 Appellant further argues on p.9 that Chaudhry et al. fails to teach the use of thiocyanate or iso-thiocyanate salts, such that the claimed Moh’s hardness would not have been expected.  It is unclear to the examiner as to why the aforementioned chemistry are necessarily required.  If appellant is of the position that these chemistries are the only possible chemistries to obtain the claimed hardness, the examiner cannot concur absent concrete evidence to the contrary.
Appellant then testifies and repeatedly argues in p.9-10 that the chemistries of Sroka et al. would not have obtained the claimed Moh’s hardness.  Again, the examiner notes that the reliance upon Sroka et al. was merely to establish that a relatively soft conversion coating would have been present in the disclosure of Chaudhry et al.  The compositions of Sroka et al. were never relied upon in the previous rejections (emphasis added).  It appears that appellant likens the previous rejections to a 103 combination of Chaudhry et al. modified by the conversion coating chemistries of Sroka et al.  However, this is not the case.  As clearly stated in the previous office action, the rejections are made over Chaurdhry et al. as evidenced by Sroka et al., not in view of Sroka et al.  
Appellant then argues on p.9-10 that Chaudhry et al. is directed to a conventional steel and conversion coating method, which would result in a conventional, soft coating.  It appears that appellant further alleges that the claimed coating hardness is an unexpected result.  Firstly, the examiner notes that the aforementioned point is inconsequential to the instant claims.  The claim merely requires a steel having a first hardness, and a coating having a second hardness.  The independent claim does not recite a specific method or chemistry for coating.  Again, appellant has further failed to show how the oxalic acid coating of Chaudhry et al. fails to meet the claimed hardness values.  Secondly, if applicant is of the position that the claimed ranges achieve unexpected or critical results, it is noted that burden falls on appellant to establish said results as such.  See MPEP 2144.05(III).  Absent a clear indication of said results, the examiner cannot concur with appellants’ mere conclusory remarks.
Appellant argues on p.10-11 against Ravencroft because the coating color of Ravencroft does not meet the claimed limitation of “black”.  The examiner cannot concur.  As stated in the previous office action, the examiner again notes that the instant claim does not specifically define “black,” such that the examiner reasonably considers the opaque grey coloring disclosed by Ravenscroft et al. to reasonably meet the limitation of “black” according to broadest reasonable interpretation.  Although appellant relies on the passage of [p.10 spec.] and items 27) to 29) of the aforementioned affidavit to allege that “black” requires a specific value on the Tiffen scale, the examiner can hardly consider this to be a special definition.  See MPEP 2111.01.  Accordingly, the term “black” is given its plain meaning according to broadest reasonable interpretation, which is reasonably met by the disclosure of Ravencroft as stated in the previous office action.
Appellant argues on p.10-11 against Cooper because “it is the claimed coatings” that appellant alleges is inventive, “not the steel itself.”  In response, the examiner notes that Cooper et al. is merely relied upon to meet the limitations which are claimed
Appellant's arguments, filed 7/13/2021, over the rejections over Downey et al. have been fully considered but they are not persuasive.
Appellant argues that the rejections over Downey et al. are improper for similar reasons relative to those stated above.  Accordingly, the examiner cannot concur for the same reasons as stated above.
Appellant further argues on p.12 that Downey et al. fails to teach a high hardness steel component as claimed.  The examiner cannot concur.  As stated in the previous office action, Downey et al. expressly teaches a ball gear component having a hardness of at least 55 HRC, which overlaps with the claimed hardness [col.5 In.7-15, col.6 In.11-12].
Although not mentioned by appellant, the examiner particularly notes that the isotropic finishing step of Downey et al. is expressly taught to include the conversion coating chemistries of Michaud et al. (ie. incorporated by reference), wherein said conversion coating chemistries of Michaud et al. include thiocyanate salts [col.2 In.63 to col.3 In.16, col.4 In.12-43].  Thus, based on applicants’ own admission in [p.9] of the brief, the claimed coating and coating hardness would have been expected to be present or would have naturally flowed from the prior art of Downey et al. and Michaud et al. due to the similar use of thiocyanate salts.
Appellant's arguments, filed 7/13/2021, over the rejections over Wright et al. have been fully considered but they are not persuasive.
Appellant argues on p.13 again that the disclosure of Wright fails to teach a Moh’s surface hardness as claimed.  In response, the examiner notes that claim 42 never recites a Moh’s surface hardness in regard to a conversion coating (emphasis added).  Claim 42 merely recites: 1) a steel surface hardness (taught by Wright), 2) a surface roughness (taught by Sroka), and a composition (again taught by Wright).   
Appellant further notes that “what the examiner opines as obvious was at best a wish” because the C64 composition having the claimed isotropic surface roughness did not exist and was not achievable before the instant patent application.  In response, it is not entirely clear to the examiner as to what point applicant is trying to make.  It appears to the examiner that appellants’ position is that the previous rejection of claim 42 is improper because it was not a rejection under 35 U.S.C. 102, which is unreasonable.  The current grounds of rejection is 35 U.S.C. 103, wherein it would have been obvious to modify the steel having the claimed hardness and composition (taught by Wright) to have a surface roughness by performing isotropic superfinishing (taught by Sroka).  If appellant is of the position that it would not have been obvious to make this combination to one of ordinary skill, the examiner cannot concur with appellants’ mere conclusory remarks absent concrete evidence to the contrary.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.